Per Curiam.
The relator, the county treasurer of the county of Essex, obtained a rule to show cause why a peremptory writ of mandamus should not issue to compel the designated officers and governing body of the town of Belleville, in the county of Essex, to pay the state and county taxes then in default, to the relator.
The factual situation in this case, so far as the decision of the case is concerned, is in effect similar to that in Booth v. Parnell, 12 N. J. Mis. R. 413, and the principles of law applicable thereto are to be found in that decision and in the case of Tipping v. Dougherty, 11 N. J. Mis. R. 931; 169 Atl. Rep. 671, cited therein, which are here controlling.
True, this case is somewhat distinguished from that considered in Booth v. Parnell, supra, by the fact that the act (Pamph. L. 1895, ch. 113, § 29) under which Belleville was incorporated provides that the town treasurer shall pay to the county treasurer the state and county taxes out of the first moneys received from the collection of taxes. But under these circumstances the failure of the town of Belleville to pay the state and county taxes in question cannot be justified; quite the contrary. See particularly Tipping v. Dougherty, supra.
The rule to show cause in this case will be made absolute and a peremptory writ accordingly granted.
It being made to appear without dispute that after the rule to show cause was allowed, the relator named in the original petition resigned from the office of county treasurer of the county of Essex; that his resignation has been accepted and his successor, Zenas Crane, has been appointed and duly qualified and is therefore now the duly qualified *427treasurer of the county of Essex, the writ therefore will run in the name of Zenas Crane, county treasurer of the county of Essex, and will require respondents to pay to that named official the state and county taxes.